            Case 4:18-cv-00935-DPM Document 27 Filed 05/24/19 Page 1 of 6


                        IN THE UNITED STATE DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CARL E. DOTSON
                                                                                     PLAINTIFF

V.                                  Case No. 4:18-CV-00935 DPM

C. MONROE, Patrol Officer,
Little Rock Police Department;
LARRY JEGLEY, Prosecutor; and
BILLS SIMPSON, Public Defender                                                     DEFENDANT

                        DEFENDANT’S ANSWER TO COMPLAINT

       COMES NOW, Defendant, Officer Caleb Monroe, in his individual and official capacities

as a Police Officer for the Little Rock Police Department, by and through undersigned counsel,

Thomas M. Carpenter, City Attorney, Laurtaneous J. Jarrett, Assistant City Attorney, and for his

Answer to Plaintiff’s Complaint for Damages for Unlawful Search a Violation of the Fourth and

Fourteenth Amendment of the Constitutional Rights Under 42 U.S.C. 1983, states:

       1.       In response to paragraph 1 of Plaintiff’s Complaint, beginning with the words “On

the 06/3/2017 (page 1, line 1),” and ending with the words “I who they call Cain (page 1, line 7),”

of Plaintiff’s Complaint, Defendant lack sufficient information to form a belief as to Wyndale

Callahan conditions or the Plaintiff’s state of mind and therefore deny each and every allegation

contained therein.

       2.       In response to paragraph 2 of Plaintiff’s Complaint, beginning with the words

“Officer C. Monroe (page 1, line 8),” and ending with the words “told me to shut up (page 1, line

12),” of the Plaintiff’s Complaint, Defendant admit that he is an officer of the Little Rock Police

Department and deny each and every remaining allegations contained therein.

       3.       In response to paragraph 3 of Plaintiff’s Complaint, beginning with the words

“Officer C. Monroe (page 1, line 12),” and ending with the words “I had no warrants (page 1, line
            Case 4:18-cv-00935-DPM Document 27 Filed 05/24/19 Page 2 of 6


20),” of the Plaintiff’s Complaint, Defendant admits that he performed a Terry-Stop pat down on

Plaintiff for safety reasons on the belief that the Plaintiff had a weapon and escorted Plaintiff to

his patrol vehicle; Defendant denies each and every remaining allegation contained therein.

       4.       In response to paragraph 4 of Plaintiff’s Complaint, beginning with the words “And

that (page 1, line 20),” and ending with the words “on my back (page 1, line 26),” of the Plaintiff’s

Complaint, Defendant denies each and every allegation contained therein.

       5.       In response to paragraph 5 of Plaintiff’s Complaint, beginning with the words “I

then tried [sic] (page 1, line 26),” and ending with the words “for his gun (page 1, line 29),” of the

Plaintiff’s Complaint, Defendant denies each and every allegation contained therein.

       6.       In response to paragraph 6 of Plaintiff’s Complaint, beginning with the words “I

then became (page 1, line 29),” and ending with the words “4111 S. University (page 1, line 34),”

of the Plaintiff’s Complaint, Defendant denies each and every allegation contained therein.

       7.       In response to Paragraph 7 of Plaintiff’s Complaint, beginning with the words “On

06/3/2017 (page 2, line 1),” and ending with the words “was going on (page 2, line 6),” of the

Plaintiff’s Complaint, Defendant denies each and every allegation contained therein.

       8.       In response to Paragraph 8 of Plaintiff’s Complaint, beginning with the words, “The

incident 1566008 (page 2, line 7),” and ending with the words “on the 3\of Jun\2017 (page 2, line

17),” of the Plaintiff’s Complaint, Defendant is without sufficient information or knowledge to

admit or deny allegations contained therein, and therefore deny the same.

       9.       In response to Paragraph 9 of Plaintiff’s Complaint, beginning with the words “But

stated also (page 2, line 18),” and ending with the words “Arkansas Constitution (page 2, line 23),”

of the Plaintiff’s Complaint, Defendant admits that he performed a Terry-Stop pat down on

Plaintiff for safety reasons and escorted Plaintiff to his patrol vehicle; Defendant denies each and

every remaining allegations contained therein.


                                                 -2-
          Case 4:18-cv-00935-DPM Document 27 Filed 05/24/19 Page 3 of 6


       10.     In response to Paragraph 10 of Plaintiff’s Complaint, beginning with the words

“Which I never (page 2, line 24),” and ending with the words “next day 3\Jun\2017 (page 2, line

29),” of the Plaintiff’s Complaint, Defendant is without sufficient information and knowledge to

admit or deny the allegations contained therein, and therefore deny the same.

       11.     In response to Paragraph 11 through 15 of Plaintiff’s Complaint, beginning with

the words “I had no knowledge (page 2, 30),” and ending with the words “on the 6/6/2017 (page

3, line 21),” the paragraphs contains no factual allegations that requires a response, but to the extent

this Court construes otherwise, the Defendant denies each and every allegation contained therein.

       12.     In response to Paragraph 16 of Plaintiff’s Complaint, beginning with the words

“6/7/2017 I was arrested (page 3, line 22),” and ending with the words “Class A MISD: (page 2,

line 27),” of the Plaintiff’s Complaint, Defendant admits that the Plaintiff was arrested on June 7,

2017 on a warrant for his arrest to the charges of Robbery (5-12-102), Escape – 3rd Degree (5-54-

112), Resisting Arrest (5-54-103(a), Theft of Property Obtained by Threat of Serious Physical

Injury (5-36-103(b)(1)(B) with a violation date of June 6, 2017; Defendant denies each and every

remaining allegations contained therein.

       13.     In response to Paragraph 17 of Plaintiff’s Complaint, beginning with the words “I

set here (page 3, line 28),” and ending with the words “to Dismiss case 17-2221 (page 2, line 39),”

of the Plaintiff’s Complaint, Defendant is without sufficient information or knowledge to admit or

deny the allegations contained therein, and therefore deny the same.

       14.     In response to Paragraph 18 of Plaintiff’s Complaint, beginning with the words

“8/27/2018 of my second (page 4, line 1),” and ending with the words “17-75 (page 4, line 3),” of

the Plaintiff’s Complaint, Defendant is without sufficient information or knowledge to admit or

deny the allegations contained therein, and therefore deny the same.




                                                 -3-
            Case 4:18-cv-00935-DPM Document 27 Filed 05/24/19 Page 4 of 6


       15.      In response to Paragraph 19 of Plaintiff’s Complaint, beginning with the words “1.

My 4th Amendment Right (page 4, line 7),” and ending with the words “and Seizures (page 3, line

9),” of the Plaintiff’s Complaint, Defendant denies each and every allegation contained therein.

       16.      In response to Paragraph 20 of Plaintiff’s Complaint, beginning with the words “2.

My 5th Amendment Right (page 4, line 10),” and ending with the words “without probable cause

(page 3, line 14),” of the Plaintiff’s Complaint, Defendant is without sufficient knowledge or

information to admit or deny the allegations contained therein, and therefore deny the same.

       17.      In response to Paragraph 21 of Plaintiff’s Complaint, beginning with the words, “3.

Mr. Bill Simpson (page 4, line 15),” and ending with the words “of liberty (page 3, line 25) of the

Plaintiff’s Complaint, Defendant is without sufficient knowledge or information to admit or deny

the allegations contained therein, and therefore deny the same.

       18.      In response to paragraph number 1, page 4, Cause of Action for Unlawful Search

and Seizure – Fourth Amendment, Defendant denies each and every allegation contained therein.

       19.      In response to paragraph number 2, page 4, Cause of Action for Fifth Amendment,

Defendant denies each and every allegation contained therein.

       20.      In response to paragraph number 3, page 4, Cause of Action for Fifth, Sixth, and

Fourteenth Amendments, Defendant denies each and every allegation contained therein.

                                  AFFIRMATIVE DEFENSES

       21.      Plaintiff has failed to state a claim against the Defendant under any of the counts

contained in the Complaint and therefore it should be dismissed pursuant to Fed. R. Civ. P.

12(b)(6).

       22.      Defendant denies that any constitutional violation occurred as set forth in the

Complaint.




                                               -4-
           Case 4:18-cv-00935-DPM Document 27 Filed 05/24/19 Page 5 of 6


          23.   Defendant asserts any and all statutes of limitations applicable to the allegations

contained in the Complaint.

          24.   Defendant asserts all doctrines of immunity under the law, including but not limited

to absolute, tort, and statutory immunity.

          25.   Officer Caleb Monroe acted in an objectively reasonable manner based upon the

facts and circumstances known to him on the date of the arrest, and is therefore entitled to qualified

immunity in his individual capacity.

          26.   Defendant denies each and every material allegation contained in the Complaint

not specifically admitted herein.

          27.   Defendant states that he acted in good faith and with a reasonable belief that his

conduct was valid, necessary, constitutionally proper, and objectively reasonable for a police

officer in the same circumstances, entitling Defendant to the qualified immunity.

          28.   Defendant asserts that he was acting within the scope of his employment and had

probable cause to believe that Plaintiff had just engaged in an illegal activity; that during the

contact with Plaintiff, Defendant had probable cause to believe that Plaintiff had committed a

felony.

          29.   Defendant asserts that he had probable cause to detain Plaintiff based upon the

Defendant’s investigation, knowledge, and observations preceding the detention and that for

officer safety was permitted to frisk the Plaintiff for weapons.

          30.   Defendant alleges that the Plaintiff failed to mitigate his damages, if any.

          31.   Defendant requests a jury trial in this matter.

          32.   Many of the references contained throughout the Complaint by the Plaintiff contain

no identification or documentation from which it is derived from. Defendant may seek leave of the




                                                 -5-
         Case 4:18-cv-00935-DPM Document 27 Filed 05/24/19 Page 6 of 6


Court to amend his Answer if Plaintiff provides documentation or identification for which it has

referenced or the Defendant is able to otherwise make such determination.

       WHEREFORE, Defendant Caleb Monroe pray that this Court dismiss Plaintiff’s

Complaint against him in his official and personal capacity, that he be awarded costs and

attorney’s fees incurred herein, and for all other just relief in which he may be entitled.


                                                              Laurtaneous J. Jarrett, #2016060
                                                              Assistant City Attorney
                                                              500 West Markham Street, Suite 310
                                                              Little Rock, Arkansas 72201
                                                              Tel: (501) 371-4527
                                                              Fax: (501) 371-4675
                                                              ljohnsonjarrett@littlerock.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system and on this date and mailed a copy of this pleading by United
States Postal Service with sufficient postage to ensure delivery to the following: Carl Dotson, East
AR Region Unit, P. O. Box 180, Brickeys, AR 72320-0179.

                                                       Laurtaneous J. Jarrett




                                                -6-
